UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE QUARTERLY PERIOD ENDEDSeptember 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 000-24487 MIPS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0322161 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer
